Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-17-00411-CV

                 JUNCTION ECONOMIC DEVELOPMENT CORPORATION,
                                   Appellant

                                                  v.

                                          Dale JOHNSON,
                                              Appellee

                        From the 452nd District Court, Kimble County, Texas
                                  Trial Court No. DCV-2016-1632
                            Honorable Robert Hofmann, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: August 2, 2017

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           Appellant filed a motion to dismiss this appeal. We grant the motion. See TEX. R. APP. P.

42.1(a)(1). We order all costs assessed against appellant. See TEX. R. APP. P. 42.1(d) (absent

agreement of the parties, costs are taxed against appellant).

                                                   PER CURIAM